 Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 1 of 8




Plaintiff Exhibit GGG
       Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 2 of 8




DOCKET NO. X06 UWY-CV18-5024973-S                    :       SUPERIOR COURT
                                                     :
JANE DOE, JOHN DOE, and MARY DOE,                    :       COMPLEX LITIGATION
     Plaintiffs,                                     :
                                                     :
V.                                                   :       at WATERBURY
                                                     :
BRUNSWICK SCHOOL, INC.,                              :
    Defendant.                                       :       SEPTEMBER 3, 2019

  DEFENDANT’S SUPPLEMENTAL ANSWERS TO PLAINTIFFS’ FIRST SET OF
 INTERROGATORIES AND ANSWERS TO PLAINTIFFS’ REVISED FIRST SET OF
                       INTERROGATORIES

       Pursuant to Practice Book §§ 13-7 and 13-8 the Defendant, Brunswick School, Inc.

(“Brunswick”), hereby provides its Supplemental Answers to Plaintiffs’ First Set of

Interrogatories dated October 28, 2018, and Plaintiffs’ Revised First Set of Interrogatories

(collectively the “Discovery Requests”) dated August 6, 2019. Brunswick incorporates here all

its objections to Plaintiffs’ First Set of Interrogatories and Requests for Production dated October

28, 2018, that have not been adjudicated by the Court.

                      ANSWERS TO SPECIFIC INTERROGATORIES

       13.     List all persons currently or formerly employed by the Town of Greenwich whose
children have attended Brunswick School from January 1, 2011 to the present.

ANSWER:

       The Court modified Interrogatory No. 13 to ask Brunswick to state the number of
students whose parents were employed by the Greenwich Police Department at the time of
their admission from 2011 to the present. The answer is one.


        15.     List all communications related to or concerning the Pool Party, including without
limitation communications between you and any person employed by or formerly employed by
GPD, whether in that person’s personal or official capacity, communications with students or
parents, and internal Brunswick communications, from June 3, 2016 to the present, and specific:
a) the date of the communication; b) the persons among whom the communication occurred; c)
whether the communication was oral or written; and d) the substance of the communication.



                                                 1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 3 of 8




ANSWER:

      In addition to the communications identified in the documents Brunswick has
produced, the following oral communications occurred:

    •    Tom Philip communicated with Peter Roe,                           and
         individually in August 2016 regarding their recollection of the Pool Party.

    •    Tom Philip and Peter Roe’s parents communicated in August 2016 regarding Peter
         being placed upon Disciplinary Warning related to this matter.

    •    Tom Philip and                      communicated in August 2016 regarding
              s son’s presence at the Doe’s pool party.

    •    Roberston Follansbee, Derek Hruska, Richard Beattie, Douglas Burdett, John
         Booth, Paul Withstandley, Valerie Fenton, and Tom Philip communicated about the
         allegations against Peter Roe during a Deans’ Meeting in late August 2016. During
         that meeting, the attendees discussed the facts of the allegations as they understood
         them and agreed that Peter Roe would be immediately expelled if the allegations
         against him were found credible and that the School was in a holding pattern
         pending the outcome of the police investigation or Jane Doe agreeing to meet with
         Brunswick.

    •    Roberston Follansbee communicated with Peter Roe in early September 2016
         regarding Brunswick’s expectation that Peter was not to go to Greenwich
         Academy’s campus, not to attend any Greenwich Academy events, and was to avoid
         Jane Doe.

    •    Greg Hartch and Tom Dunn communicated in late August or early September
         regarding the status of Jane Doe’s allegations.

    •    Tom Philip and Greg Hartch communicated on several occasions during the
         summer and fall of 2016:

              o In mid-August 2016, Tom Philip informed Greg Hartch about Jane Doe’s
                allegations.

              o In the fall of 2016, Tom Philip provided Greg Hartch with periodic updates
                about factual developments; one of these updates involved Jane Doe seeing
                Peter Roe at a dance and the Does hiring a new lawyer.

    •    Tom Philip communicated with Molly King, Tom Sullivan, and Tom Dunn on
         several occasions during the summer and fall of 2016:




                                               2
119527495.1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 4 of 8




              o Tom Philip, Greg Hartch, Molly King, Tom Sullivan, and Tom Dunn
                attended a meeting in late-September. The attendees discussed Jane Doe’s
                allegations and the status of affairs. During this meeting Brunswick offered
                to have Jane Doe meet with Leslie Anderson to discuss her allegations.

              o Tom Philip and Tom Sullivan had several conversations in the fall of 2016 to
                discuss changes to Peter Roe’s schedule.

              o Tom Philip and Tom Sullivan communicated in October 2016 when Tom
                Sullivan called to inquire as to whether Peter Roe would be attending the
                Homecoming Dance.

    •    Tom Philip and Leslie Anderson communicated in early September 2016 to inform
         her of the allegations and that Brunswick had offered to have Jane Doe meet with
         Leslie Anderson during a meeting with Greenwich Academy.

    •    Leslie Anderson communicated with Peter Roe in September 2016 regarding his
         well-being. Peter chose not to speak to Ms. Anderson.


       16.   List all communications between you and any person employed by or formerly
employed by GPD related to or concerning the                   Matter, whether in that person’s
personal or official capacity, during 2014 and 2015, and specify: a) the date of the
communication; b) the persons among whom the communication occurred; c) whether the
communication was oral or written; and d) the substance of the communication.

ANSWER:

      There were no communications between Brunswick and the Greenwich Police
Department regarding the “                 Matter” as that matter is defined in Plaintiffs’
Discovery Requests. Brunswick communicated with the Greenwich Police Department
regarding a different alleged incident that occurred around the same time as the “
      Matter.” The communications between Brunswick and the Greenwich Police
Department regarding that matter are attached at WICK-775–776.


        17.     List all communications between you and any person employed by or formerly
employed by GPD related to or concerning the 2012 Matter whether in that person’s personal or
official capacity, from January 1, 2012 to December 31, 2012, and specify: a) the date of the
communication; b) the persons among whom the communication occurred; c) whether• the
communication was oral or written; and d) the substance of the communication.

ANSWER:

         None.


                                               3
119527495.1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 5 of 8




       18.     List all communications between you and any person employed by or formerly
employed by GPD related to or concerning the           Matter whether in that person’s personal
or official capacity, from August 1, 2016 to the present, and specify: a) the date of the
communication; b) the persons among whom the communication occurred; c) whether the
communication was oral or written; and d) the substance of the communication.

ANSWER:

         Attached at WICK-829, 831–32, 834–42, 845–49.


        22.   List all communications between you and any person, including without
limitation anyone employed by GPD, related to or concerning allegations that
committed violent acts, from January 1, 2016 to December 31, 2017, and specify: a) the date of
the communication; b) the persons among whom the communication occurred; c) whether the
communication was oral or written; and d) the substance of the communication.

ANSWER:

     Consistent with the Court’s guidance narrowing this Interrogatory to
communications with the Greenwich Police Department, Brunswick answers that it did not
communicate with the Greenwich Police Department regarding this matter.


        24.    List all Brunswick or Greenwich Academy students and/or parents of such
students, with whom you communicated and/or had conversations or interviews concerning the
Pool Party, and specify a) the dates of such communications/conversations/interviews; b) the
persons who engaged in the communication/conversation/interview and/or were present during
such communication/conversation/interview; c) a verbatim account of what was said during the
communication/conversation/interview to the best of your recollection; and d) whether any notes
of the communication/conversation/interview were made.

ANSWER:

         See Brunswick’s Answer to Interrogatory No. 15 and the documents produced to
date.


        25.     List all communications between you and Greenwich Academy, its agents,
employees or representatives, concerning the Pool Party, discipline for Peter Roe, or Jane Doe's
account of what occurred at the Pool Party and specify: a) the date of the communication; b) the
persons among whom the communication occurred; c) whether the communication was oral or
written; d) the substance of the communication; and e) whether any notes of the communication
were made.



                                               4
119527495.1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 6 of 8




ANSWER:

         See Brunswick’s Answer to Interrogatory No. 15 and the documents produced to
date.


        26.      State how many students from GA have enrolled in Brunswick courses each year
for the last five years.

ANSWER:

         2014-15 = 322 girls took at least one class at Brunswick.
         2015-16 = 316 girls took at least one class at Brunswick.
         2016-17 = 346 girls took at least one class at Brunswick.
         2017-18 = 330 girls took at least one class at Brunswick.
         2018-19 = 327 girls took at least one class at Brunswick.


       27.   Identify all payments made by GA to Brunswick related to the "coordinated
program" between the schools for the last five years and specify the purpose of each such
payment.

ANSWER:

         None.


         28.     State whether it is Brunswick’s contention that Greenwich Academy girls enrolled
in classes at Brunswick School as part of the coordinated program are not students on its campus
and, if so, state all facts that you claim support that contention.

ANSWER:

         That is not Brunswick’s contention.


         32.     Is discipline coordinated in the Brunswick/GA coordinated program?

ANSWER:

        Discipline is currently coordinated in part in accordance with a policy that took
effect in 2019. Prior to that, discipline was not coordinated in that each school disciplined
its students independently of the other, but the schools at times communicated with each
other regarding discipline.



                                                5
119527495.1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 7 of 8




        34.    State whether you paid for either of Peter Roe’s attorneys. If the answer is no,
identify who did pay for each of Peter Roe’s attorneys.

ANSWER:

     Consistent with the Court’s guidance with respect to this Interrogatory, Brunswick
Answers that Ian McKinnon and Thomas O’Malley paid for Peter Roe’s legal fees.




                                           THE DEFENDANT,
                                           BRUNSWICK SCHOOL, INC.

                                        By James M. Sconzo
                                          James M. Sconzo
                                          Brendan N. Gooley
                                          jsconzo@carltonfields.com
                                          bgooley@carltonfields.com
                                          CARLTON FIELDS
                                          One State Street, Suite 1800
                                          Hartford CT 06103
                                          Phone: 860-392-5000 / Fax 860-392-5058

                                           Its attorneys




                                              6
119527495.1
        Case 3:18-cv-01322-KAD Document 314-55 Filed 10/05/20 Page 8 of 8




                                     CERTIFICATION

       This is to certify that on this 3rd day of September 2019, a copy of the foregoing has or
will immediately be served upon the following counsel of record:

Meredith C. Braxton
BRAXTON HOOK LLC
280 Railroad Avenue – Suite 205
Greenwich, Connecticut 06830
Tel.: 203-661-4610
Fax: 203-661-4611
mbraxton@braxtonhook.com
Counsel for Plaintiffs


                                                   /s/ Brendan N. Gooley
                                                   Brendan N. Gooley




                                               7
119527495.1
